70 F.3d 1252
NOTICE: First Circuit Local Rule 36.2(b)6 states unpublished opinions may be cited only in related cases.Donald GILL, Plaintiff, Appellant,v.Darrell WEST, et al., Defendants, Appellees.
NO. 95-1600.
United States Court of Appeals, First Circuit.
Nov. 29, 1995.

Donald Gill on brief pro se.
Peter J. McGinn, Richard J. Welch and Tillinghast Collins & Graham on brief for appellee Darrell West in his Official Capacity as an Agent of Brown University and in his Personal Capacity.
Henry M. Swan and Davis, Kilmarx, Swan & Kohlenberg on brief for appellee John Hazen White.
Stephen H. Burke and Temkin & Associates Ltd. on brief for appellee Narragansett Media, Inc.
Joseph V. Cavanagh, Jr., Raymond A. Marcaccio and Blish & Cavanagh on brief for appellees The Providence Journal Company and WLNE-TV Channel 6.
Before SELYA, STAHL and LYNCH, Circuit Judges.
PER CURIAM.


1
We have reviewed the parties' briefs and the record on appeal.  There was neither error nor abuse of discretion in the district court's (i) resolution of appellant's motion to recuse and simultaneous amendment of its previous order to correct its misapprehension that it had earlier dismissed a certain defendant nor (ii) denial of an enlargement of time in which to respond to the show cause order.


2
We conclude that the amended complaint was properly dismissed for lack of subject matter jurisdiction, failure to state a claim upon which relief might be granted, and/or failure to make service.


3
The judgment of dismissal is affirmed.